Case 2:16-cv-05124-DMG-AGR Document 227 Filed 04/09/19 Page 1 of 2 Page ID #:4544




 1    David P. Milian (pro hac vice)
      dmilian@careyrodriguez.com
      CAREY RODRIGUEZ
 2    MILIAN GONYA, LLP
      1395 Brickell Avenue, Suite 700
 3    Miami, Florida 33131
      Tel: 305 372-7474; Fax: (305) 372-7475
 4

      Robert Ahdoot (SBN 172098)
 5    rahdoot@ahdootwolfson.com
      Tina Wolfson (SBN 174806)
 6    twolfson@ahdootwolfson.com
      AHDOOT & WOLFSON, PC
      1016 Palm Ave.
 7    West Hollywood, California 90069
      Tel: 310-474-9111; Fax: 310-474-8585
 8    Attorneys for Plaintiff and the putative class,

 9

10
                                 UNITED STATES DISTRICT COURT
11                             CENTRAL DISTRICT OF CALIFORNIA
                                       Western Division
12
     DIANA SOUKHAPHONH, individually and on                 Case No. 2:16-CV-05124-DMG (AGRx)
13   behalf of all others similarly situated,
                                                            NOTICE OF SETTLEMENT
14          Plaintiff,                                      Before: Hon. Dolly M. Gee
                                                            Action Filed July 12, 2016
                                                            Trial Date: November 19, 2019
15   v.

     HOT TOPIC, INC., a California corporation,
16
            Defendant.
17

18

19

20

21

22
                                                        1
23
Case 2:16-cv-05124-DMG-AGR Document 227 Filed 04/09/19 Page 2 of 2 Page ID #:4545




 1
           Plaintiff Diana Soukhaphonh and Defendant Hot Topic, Inc., hereby inform the

 2
     Court that the Parties have reached agreement on all material terms of a class action

 3   settlement. Accordingly, the Parties respectfully request that the Court reserve decision

 4   on all pending motions and adjourn all scheduled hearings and filing dates in this matter.

 5           In accordance with the Agreement reached between the Parties and Rule 23(e)

 6   Fed. R. Civ. P., Plaintiff intends to file a motion for preliminary approval of the proposed

 7   class action settlement agreement and to certify a settlement class within 30 days.

 8         Dated: April 9, 2019.

                                             By: /s/ David P. Milian
 9
                                             CAREY RODRIGUEZ MILIAN GONYA, LLP
10                                           David P. Milian dmilian@careyrodriguez.com
                                             1395 Brickell Avenue, Suite 700
11                                           Miami, Florida 33131
                                             Telephone: (305) 372-7474
                                             Facsimile: (305) 372-7475
12
                                             Attorneys for Plaintiff and the Putative Class
13
                                             By: /s/ E. Crystal Lopez
14
                                             E. Crystal Lopez (SBN 296297)
                                             clopez@mintz.com
15                                           Anne-Marie D. Dao (SBN 282632)
                                             addao@mintz.com
                                             Mintz Levin Cohn Ferris Glovsky and Popeo
16                                           P.C.
                                             Century Plaza Towers
17                                           2029 Century Park East
                                             Suite 3170
                                             Los Angeles, CA 90067
18                                           Telephone: 310-586-3200
                                             Facsimile: 310-586-3202
19                                           Attorneys for Defendant,
                                             Hot Topic, Inc.
20

21

22
